Exhibit 10.1
LEASE TERMINATION AGREEMENT
     THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of
December 23, 2008 by and between HAYDEN FERRY LAKESIDE, LLC, an Arizona limited
liability company (“Lessor”) and RENEGY HOLDINGS, INC., a Delaware corporation
(“Lessee”). All capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Lease (as defined below).
RECITALS
     WHEREAS, Lessor and Lessee are parties to that certain Office Lease dated
January 17, 2008, as subsequently amended (the “Lease”), whereby Lessor leases
to Lessee, and Lessee leases from Lessor, certain Premises including
approximately 7,824 rentable square feet of space formerly designated as
Suite 1101 of that certain office building more commonly known as Hayden Ferry
Lakeside – Phase II, 60 East Rio Salado Parkway, Tempe, Arizona 85281, as more
particularly described in the Lease;
     WHEREAS, Lessor and Lessee desire to terminate the Lease and the leasing
relationship set forth therein upon the terms and conditions set forth herein;
and
     WHERAS, pursuant to the Lease, Lessee delivered a Security Deposit upon
execution thereof in the amount of $144,744.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:
     1. Termination of Lease. Lessor and Lessee each hereby agree that the Lease
shall be terminated effective as of December 31, 2008 (the “Lease Termination
Date”), and neither party shall have any liabilities, rights, duties or
obligations as to the other party (or its successors and assigns) under or in
connection with the Lease from and after the Lease Termination Date except as
otherwise provided by this Agreement.
     2. Surrender. On the Lease Termination Date, Lessee will vacate and
surrender possession of the Premises to Lessor in the condition required of
Lessee under the Lease and deliver all keys to the Premises to Lessor; provided,
however, that Lessee shall be granted access to the Premises, consistent with
Lessee’s current access rights under the Lease, between January 1, 2009 and
January 16, 2009 primarily for the purpose of removing from the Premises
property that is not part of the property set forth on Exhibit A hereto. Lessor
and Lessee shall conduct a “move-out inspection” of the Premises prior to the
Lease Termination Date.
     3. Lease Termination Payment. In consideration for Lessor agreeing to
terminate the Lease prior to the expiration of the term of the Lease as provided
for therein:





--------------------------------------------------------------------------------



 



  (a)   Lessor shall be entitled to retain the Security Deposit;     (b)  
Lessee shall pay to Lessor the sum of $56,724, provided, however, that if Lessor
is able to re-let the Premesis on or before September 30th 2009, Lessor shall,
within thirty (30) days of re-letting the Premises, pay to Lessee an amount
equal to the base rent, if any, paid to Lessor under a new lease in each of
July, August and September 2009 (each, the “Monthly Refund Amount”) not to
exceed the amount that would have otherwise been owed by Lesee to Lessor under
the Lease during the same period that rent is collected under a new lease.    
(c)   Lessee shall transfer and convey to Lessor full right and title, free and
clear of all liens, the property described on Exhibit A hereto.

     4. Performance Through Lease Termination Date: Each of Lessee and Lessor
expressly understands and agrees that it shall be obligated to fully comply with
all terms and conditions of and to perform all of its respective obligations
under the Lease through and until the Lease Termination Date.
     5. Termination of Specified Lease Obligations: Following the Lease
Termination Date, neither Lessor nor Lessee nor any of their respective
successors or assigns shall have any further rights or obligations thereunder
except as provided in this Agreement.
     6. Lessor’s Efforts to Relet Premises. Commencing as of the date hereof,
Lessor shall use its best efforts to relet the Premises, as contemplated by
Section 3 above, as soon as practicable following the Lease Termination Date.
     7. Miscellaneous: This Agreement can be amended only by an amendment in
writing signed by all the parties, and any term herein can be waived only by a
written waiver signed by the party against whom such waiver is to be asserted.
This Agreement is intended to be the final expression of the parties’ agreement
and supersedes any and all prior restrictions, promises, representations,
warranties, agreements, understandings and undertakings between the parties with
respect to the within subject matter. There are no restrictions, promises,
representations, warranties, agreements, understandings or undertakings with
respect to such subject matter other than those set forth or referred to herein.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona, without regard to its conflicts of laws principles. This
Agreement may be executed in any number of counterparts, all of which together
shall be deemed to constitute one instrument, and each of which shall be deemed
and original. Time is of the essence in this Agreement.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute, this Agreement as of the date and year
first above written.

     
LESSOR:
  LESSEE:
 
   
Hayden Ferry Lakeside, LLC:
  Renegy Holdings, Inc.:
 
   
By: /s/ Yukinari Shiraishi
  By: /s/ Hugh Smith
 
   
Title: Vice President
  Title: President and COO

